Exhibit (n)(4) Consent of Independent Registered Public Accounting Firm Pathway Energy Infrastructure Fund, Inc. New York, New York We hereby consent to the use in this Pre-Effective Amendment No. 5 to Registration Statement No. 333-186877 on Form N-2 of our report dated July 28, 2014, relating to the financial statements of Pathway Energy Infrastructure Fund, Inc. as of June 30, 2014 and for the year then ended which is contained in the Statement of Additional Information, which is part of such Registration Statement. /s/BDO USA, LLP BDO USA, LLP New York, New York July 28, 2014
